DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2020 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuya (JP2017005104A), hereinafter Kazuya in view of Tozawa et al. (US PG. Pub. No. 20180137964 A1), hereinafter Kazuya.
Regarding Claim 1 Kazuya teaches a multilayer coil component 1A (FIGs. 9-10) comprising:
an element body 3 (e.g. FIG. 1) formed by a plurality of insulator layers 11 (FIG.4) being stacked), and including a pair of end surfaces facing each other (“end face 3a and end face 3b”, Figure 1), a pair of main surfaces facing each other (“surface 3c and surface 3d”, Figure 1), a pair of side surfaces facing each other (“side surface 3e and side surface 3f”, Figure 1), one of the main surfaces being a mounting surface (“the mounting surface 3c”, Figure 1);
a coil disposed in the element body (“the coil 10 is formed in the element body 3”, Figure 4), having a coil axis extending along a facing direction of the pair of side surfaces (“The coil 10 has an axial center in the opposing direction of the side surfaces 3e and 3f”, Figure 4);
a first terminal electrode 6 and a second terminal electrode 8 disposed apart from each other in a facing direction of the pair of end surfaces and embedded in the element body, wherein 
each of the first terminal electrode 6 and 8 and the second terminal electrode 7 and 9 is disposed over at least the end surface and the mounting surface (“The side electrode 6 is positioned at the corner R 1, is exposed on the side surface 3e, the end surface 3a, and a mounting surface 3c, Figure 1),  
each of the first terminal electrode and the second terminal electrode and the coil do not overlap when viewed from the facing direction of the pair of end surfaces (“10b coil conductors 16 side electrodes”, Figure 2).
Kazuya does not expressly teach, each of the first terminal electrode and the second terminal electrode and at least a part of the coil overlap when viewed from the facing direction of the pair of side surfaces.
Tozawa teaches a multilayer coil component 1 (Figures 4-7, wherein
each of the first terminal electrode (terminal electrode 5 at surface 2f) and the second terminal electrode (terminal electrode 5 at surface 2e) and at least a part of the coil 15 overlap when viewed from the facing direction of the pair of side surfaces (paras. [0055-0057]). When viewing from surface 2e of 2f, the electrode 5 on surface 2e or 2f would have overlapping portion with the coil 15 at region 32 (annotated Fig. 4). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the overlapping of the terminals and at least a portion of the coil as taught by Tozawa to the multilayer coil component of Kazuya to improve bonding characteristics between the electrode and the connection portions.


    PNG
    media_image1.png
    518
    634
    media_image1.png
    Greyscale

Regarding claim 2 Kazuya in view of Tozawa teaches all of the elements of the current invention as stated in claim 1, wherein each of the first terminal electrode and the second terminal electrode includes: 
a first electrode part (electrode part on mounting surface 3c) disposed on the mounting surface; and 
a second electrode part (electrode part of electrode 6 on end surface 3a) and a third electrode part (electrode part of electrode 8 on end surface 3a) disposed on the end surface and disposed apart from each other in the facing direction of the pair of side surfaces (Kazuya, see Figure 10, para. [0006]).
Regarding claim 3 Kazuya in view of Tozawa teaches all of the elements of the current invention as stated in claim 2, wherein one end portion E1 of the coil is connected to the first electrode part in the first terminal electrode, and the other end portion E2 of the coil is connected to the first electrode part in the second terminal electrode (Kazuya, see Figures 9-10, para. [0010]).
Regarding claim 4 Kazuya in view of Tozawa teaches all of the elements of the current invention as stated in claim 2, wherein the second electrode part is disposed over the end surface and one of the side surfaces, and the third electrode part is disposed over the end surface and the other side surface (Kazuya, see Figure 1, para. [0006]).
Regarding claim 6 Kazuya in view of Tozawa teaches all of the elements of the current invention as stated in claim 1, wherein each of the first terminal electrode and the second terminal electrode does not overlap a region inside an inner edge of the coil when viewed from the facing direction of the pair of side surfaces (Kazuya, see Figure 4, para. [0037]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuya in view of Tozawa, as applied to claim 2 above, and further in view of Seko (U.S. Patent No. 8,810,350 B2).
Regarding claim 5, Kazuya in view of Tozawa teaches all of the elements of the current invention as stated in claim 2. Kazuya in view of Tozawa does not expressly teach each of the second electrode part and the third electrode part is provided with a protruding portion protruding from each of inner surfaces in the element body facing each other in the facing direction of the pair of side surfaces.
Seko teaches a multilayer coil component (e.g. FIG. 3C), wherein the electrodes 14a and 14b is provided with a protruding portion (protrusion at top of surfaces S3 and S4) protruding from each of inner surfaces in the element body facing each other in the facing direction of the pair of side surfaces (col. 3, lines 21-23, and col. 4, lines 28-31). The combination of the protruding portion of Seko to the multilayer coil component of Kazuya in view of Tozawa result in “each of the second electrode part and the third electrode part is provided with a protruding portion protruding from each of inner surfaces in the element body facing each other in the facing direction of the pair of side surfaces” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the protruding portion as taught by Seko to the multilayer coil component of Kazuya in view of Tozawa to provide increased bonding space to improve mechanical bonding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOREY RASHAD WALKER whose telephone number is (571)272-4172. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOREY RASHAD WALKER/           Examiner, Art Unit 2837                                                                                                                                                                                             
/MANG TIN BIK LIAN/            Primary Examiner, Art Unit 2837